Case 1:19-cv-00869-CMH-JFA Document 49 Filed 07/10/20 Page 1 of 3 PageID# 532




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


BOOZ ALLEN HAMILTON HOLDING
CORPORATION,

               Plaintiff,

        v.                                                   Civil Action No.
                                                             1:19-cv-00869-CMH-JFA
RAMEZ TANNOUS SHEHADI

and

WALID FAYAD,

               Defendants.


      JOINT MOTION TO VACATE CURRENT SCHEDULING ORDER IN LIGHT OF
                        SETTLEMENT IN PRINCIPLE

        1.     Plaintiff/counterclaim defendant Booz Allen Hamilton Holding Corporation,

third-party defendant Booz Allen Hamilton Inc., and defendants/counterclaim plaintiffs Ramez

Tannous Shehadi and Walid Fayad, by counsel, have worked diligently to exchange information

and to negotiate a settlement of this action.

        2.     The Parties reached an agreement in principle to settle this action. The settlement

in principle will fully resolve the claims of all Parties. The Parties expect to be in a position to

file a Stipulation of Dismissal once final settlement documents are executed.

        3.     Given the Parties’ agreement in principle, the Parties respectfully request that the

Court vacate the current Scheduling Order in this action, including the Final Pretrial Conference

scheduled for July 16, 2020, so that the Parties can focus their attention on finalizing the

settlement documents.
Case 1:19-cv-00869-CMH-JFA Document 49 Filed 07/10/20 Page 2 of 3 PageID# 533




       4.      The Parties agree to waive a hearing on this Joint Motion.

       5.      A proposed Order is attached hereto as Exhibit A for the Court’s consideration.




Date: July 10, 2020                        Respectfully Submitted,


By: /s/ Benjamin S. Boyd               By: /s/ B. Patrice Clair
   Benjamin S. Boyd (VA Bar No. 28427)     B. Patrice Clair (VA Bar No. 80225)
   DLP PIPER LLP (US)                      FORDHARRISON LLP
   500 8th Street, NW                      1300 19th Street, NW, Suite 420
   Washington, D.C. 20004                  Washington, DC 20036
   Telephone: (202) 799-4000               Telephone: (202) 719-2000
   Facsimile: (202) 799-5000               Facsimile: (202) 719-2077
   E-mail: benjamin.boyd@dlapiper.com      E-mail: pclair@fordharrison.com
   Counsel for Plaintiff                   Counsel for Defendants




                                                2
Case 1:19-cv-00869-CMH-JFA Document 49 Filed 07/10/20 Page 3 of 3 PageID# 534




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 10th day of July, 2020, I caused the foregoing JOINT
MOTION TO VACATE CURRENT SCHEDULING ORDER IN LIGHT OF SETTLEMENT
IN PRINCIPLE to be electronically filed with the Court using the CM/ECF system which will
then send electronic notification of the filing to the following:

        Benjamin S. Boyd, Esq.                      Daniel Turinsky, Esq.
        Virginia Bar No. 28427                      (admitted pro hac vice)
        500 8th Street, NW                          Britt C. Hamilton, Esq.
        Washington, D.C. 20004                      (admitted pro hac vice)
        Tel: (202) 799-4000                         1251 Avenue of the Americas
        Fax: (202) 799-5000                          New York, NY 10020
        Benjamin.boyd@us.dlapiper.com                Tel: (212) 335-4500
                                                     Fax: (212) 335-4501
                                                     daniel.turinsky@dlapiper.com
                                                     britt.hamilton@dlapiper.com
        Counsel for Plaintiff Booz Allen Hamilton
        Holding Corporation and Third-Party Defendant
        Booz Allen Hamilton Inc.




                                                         /s/ B. Patrice Clair___
                                                        B. Patrice Clair
                                                        Virginia Bar No. 80225
                                                         FORDHARRISON LLP
                                                        1300 19th Street, N.W., Suite 420
                                                        Washington, DC 20036
                                                        Telephone: (202) 719-2000
                                                        Facsimile: (202) 719-2077
                                                        E-mail: pclair@fordharrison.com
                                                        Attorneys for Defendants Ramez
                                                        Tannous Shehadi and Walid Fayad




WSACTIVELLP:11622520.1


                                             3
